UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 0-31051 SMTC CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 98-0197680 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) MARKHAM, ONTARIO, CANADA L3R 4N6 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (905) 479-1810 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See: definition of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨Accelerated Filer¨Non-accelerated Filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 1, 2012, SMTC Corporation had 16,333,906 shares of common stock, par value $0.01 per share, and one share of special voting stock, par value $0.01 per share, outstanding. SMTC CORPORATION Table of Contents PART I FINANCIAL INFORMATION 3 Item1 Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Consolidated Statements of Changes in Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3 Quantitative and Qualitative Disclosures about Market Risk 22 Item4T Controls and Procedures 23 PART II OTHER INFORMATION 23 Item1A Risk factors 23 Item6 Exhibits 24 2 Part I FINANCIAL INFORMATION Item1 Financial Statements Consolidated Balance Sheets as of: (Expressed in thousands of U.S. dollars) (Unaudited) September 30, January 1, Assets Current assets: Cash $ $ Accounts receivable—net (note 3) Inventories (note 3) Prepaid expenses and other assets Income taxes recoverable — Current portion of deferred income taxes Property, plant and equipment—net (note 3) Deferred financing costs—net (note 3) Deferred income taxes (note 6) $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities (note 3) Income taxes payable — Current portion of long-term debt (note 4) Current portion of capital lease obligations Long-term debt (note 4) Capital lease obligations Commitments and Contingencies (note 10) Shareholders’ equity: Capital stock (note 5) Additional paid-in capital Deficit ) ) $ $ See accompanying notes to consolidated financial statements. 3 Consolidated Statements of Operations and Comprehensive Income (Loss) (Expressed in thousands of U.S. dollars, except number of shares and per share amounts) (Unaudited) Three months ended Nine months ended September 30, 2012 October 2, 2011 September 30, 2012 October 2, 2011 Revenue $ Cost of sales (note 11) Gross profit Selling, general and administrative expenses Contingent consideration (note 12) — — ) — Loss on extinguishment of debt (note 13) — — Restructuring charges (note 9) — Operating earnings (loss) ) ) Interest expense (note 3) Earnings (loss) before income taxes ) ) Income tax (recoverable) expense (note 6) Current ) 99 Deferred ) 73 ) 43 ) Net earnings (loss), also being comprehensive income (loss) ) ) Earnings (loss) per share of common stock: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of shares outstanding (note 7): Basic Diluted See accompanying notes to consolidated financial statements. 4 Consolidated Statements of Changes in Shareholders’ Equity (Expressed in thousands of U.S. dollars) Nine months ended September 30, 2012 and October 2, 2011 (Unaudited) Capital stock Additional paid-in capital Deficit Total Shareholders’ equity Balance, January 1, 2012 $ $ $ ) $ Stock-based compensation — — Conversion of shares from exchangeable to common stock ) — — Exercise of stock options 1 — Net earnings — — Balance, September 30, 2012 $ $ $ ) $ Capital stock Additional paid-in capital Deficit Total Shareholders’ equity Balance, January 2, 2011 $ $ $ ) $ Stock-based compensation — — Conversion of shares from exchangeable to common stock ) — — Exercise of stock options 3 — Net loss — — ) ) Balance, October 2, 2011 $ $ $ ) $ See accompanying notes to consolidated financial statements. 5 Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (Unaudited) Three months ended Nine months ended September 30, October 2, September 30, October 2, Cash provided by (used in): Operations: Net earnings (loss) $ $ ) $ $ ) Items not involving cash: Depreciation Unrealized (gain) loss on derivative financial instrument (note 11) ) ) Loss on extinguishment of debt (note 13) — — Deferred income taxes ) 73 ) 43 Non-cash interest 98 57 Stock-based compensation 55 27 96 Contingent consideration — — ) — Gain on acquisition of business — ) — ) Change in non-cash operating working capital: Accounts receivable ) ) Inventories ) ) ) Prepaid expenses ) ) Income taxes recoverable/payable ) 3 ) ) Accounts payable ) ) ) Accrued liabilities ) Financing: Increase in revolving debt Repayment of long-term debt — ) ) ) Principal payment of capital lease obligations ) Payment of contingent consideration (note 12) ) — ) — Proceeds from sales leaseback — — — Deferred financing costs — ) — ) Proceeds from issuance of common stock 27 19 Investing: Purchase of property, plant and equipment ) Acquisition of business, net of cash acquired (note 12) — ) — ) Increase (decrease) in cash ) ) Cash, beginning of period Cash, end of the period $ Supplemental Information Cash interest paid $ Cash taxes paid – net $ Property, plant and equipment acquired through capital lease $ — $ $ $ See accompanying notes to consolidated financial statements. 6 Notes to Consolidated Financial Statements 1. Nature of the business SMTC Corporation (the “Company”) is a worldwide provider of advanced electronics manufacturing services to original equipment manufacturers. The Company services its customers through manufacturing and technology centers located in the United States, Canada, Mexico and China. All facilities provide a full suite of integrated manufacturing services including assembly, testing, box build, final product integration, and expanded supply chain capabilities. In addition, the Company operates an international sourcing and procurement office. The unaudited interim consolidated financial statements of the Company have been prepared in accordance with the accounting principles and methods of application disclosed in the audited consolidated financial statements within the Company’s Form 10-K for the fiscal period ended January 1, 2012, (“Form 10-K”) filed with the Securities and Exchange Commission (the “SEC”) on March 8, 2012, except as described in Note 2. The accompanying unaudited interim consolidated financial statements include adjustments of a normal, recurring nature that are, in the opinion of management, necessary for a fair presentation under generally accepted accounting principles in the United States (“U.S. GAAP”). These unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the period ended January 1, 2012. Certain comparative figures have been restated to conform with the current year’s presentation. 2. Recent accounting pronouncements a) In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No.2011-04, “Fair Value Measurement” (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU 2011-04). The amendments in this ASU change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the FASB does not intend for the amendments in this ASU to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The amendments in this ASU are to be applied prospectively for interim and annual periods beginning after December 15, 2011. The adoption of ASU 2011-04 did not have an impact on our consolidated financial statements. b) In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income” (Topic 220) — Presentation of Comprehensive Income (ASU 2011-05), to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In December 2011, the FASB issued ASU No. 2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards update No. 2011-05 (ASU 2011-12), which defers the effective date of ASU 2011-05 only with respect to reclassification adjustments out of accumulated other comprehensive income. ASU 2011-05 as amended by ASU 2011-12 was effective for us in our first quarter of fiscal 2012 and has been applied retrospectively. The adoption of ASU 2011-05 as amended by ASU 2011-12 did not have an impact on our consolidated financial statements. c) In December 2011, the FASB issued ASU No. 2011-11, “Balance Sheet” (Topic 210) – Disclosures about Offsetting Assets and Liabilities (ASU 2011-12).The amendments in this update require an entity that has financial instruments and derivative instruments that are either 1) offset in accordance with either Section 210-20-45 or Section 815-10-45 or 2) subject to an enforceable master netting arrangement or similar agreement, to disclose information about offsetting and related arrangements. The amendments in this ASU will be required for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. Required disclosures should be presented retrospectively for all comparative periods. We are currently evaluating the impact of the adoption of ASU 2011-11 on our consolidated financial statements. 7 3. Consolidated financial statement details The following consolidated financial statement details are presented as of the period ended for the consolidated balance sheets and for the periods ended for each of the consolidated statements of operations and comprehensive income. Consolidated balance sheets Accounts receivable – net: September 30, January 1, Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable—net $ $ Inventories: September 30, January 1, Raw materials $ $ Work in process Finished goods Parts Inventories $ $ Property, plant and equipment – net: September 30, January 1, Cost: Land $ $ Buildings Machinery and equipment (a) Office furniture and equipment Computer hardware and software (b) Leasehold improvements (c) $ $ Less accumulated depreciation: Land — — Buildings ) ) Machinery and equipment (a) ) ) Office furniture and equipment ) ) Computer hardware and software (b) ) ) Leasehold improvements (c) Property, plant and equipment—net $ $ (a) Included within machinery and equipment were assets under capital leases with costs of $5,114 and $5,569 as at September 30, 2012 and January 1, 2012, respectively and associated accumulated depreciation of $884 and $1,088 as of September 30, 2012 and January 1, 2012, respectively. The related depreciation expense for the three months ended September 30, 2012 and October 2, 2011 were $150 and $128, respectively. Related depreciation expense for the nine months ended September 30, 2012 and October 2, 2011 was $443 and $483, respectively. During the three and nine month periods ended September 30, 2012, the Company assumed ownership of machinery and equipment formerly under capital lease with cost of $1,004 and accumulated depreciation of $660, upon conclusion of the capital lease terms. Nominal consideration was paid for these assets. These assets were reclassified to owned machinery and equipment on a prospective basis. (b) Included within computer hardware and software were assets under capital leases with costs of $400 and associated accumulated depreciation of $89 as at September 30, 2012.There were no computer hardware and software under capital leases as at January 1, 2012.The related depreciation expense for the three months ended September 30, 2012 and October 2, 2011 was $33 and $nil, respectively. Related depreciation for the nine months ended September 30, 2012 and October 2, 2011 was $89 and $43, respectively. (c) Included within leasehold improvements were assets under capital leases with costs of $73 and associated accumulated depreciation of $5 as at September 30, 2012.There were no leasehold improvements under capital leases as at January 1, 2012.The related depreciation expense for the three and nine months ended September 30, 2012 was $2 and $5, respectively. 8 Deferred financing costs: September 30, January 1, Deferred financing costs $ $ Accumulated amortization ) ) $ $ Accrued liabilities: September 30, January 1, Customer related $ $ Payroll Professional services Vendor related Interest and financing related Restructuring (note 9) Acquisition related Other Accrued liabilities $ $ Consolidated statements of operations and comprehensive income Interest expense: Three months ended Nine months ended September 30, October 2, September 30, October 2, Long-term debt $ Obligations under capital leases 71 46 Interest expense $ 4.Long-term debt September 30, January 1, Revolving $ $ Term Less: Current portion of long-term debt ) ) Long-term debt $ $ 9 On September 22, 2011, the Company signed a Revolving Credit and Security Agreement with PNC Bank, National Association and its Canadian branch (collectively, “PNC”). This revolving credit facility (the “PNC Facility”) replaced the previous revolving loan agreement with Wells Fargo Capital Finance Corporation (“Wells Fargo”) and has a term of three years. The Company continues to have a term debt facility with Export Development Canada (“EDC”, and the “EDC Facility”), and on September 22, 2011 signed an amendment to its agreement with EDC to accommodate the change in revolving credit lender, but is otherwise largely unchanged from the existing agreement. The maximum amount of funds available under the PNC Facility is $45 million. Availability under the revolving credit facility is subject to certain borrowing base conditions based on the eligible inventory and accounts receivable. Advances made under the revolving credit facility will bear interest at the base commercial lending rate of PNC in the respective country, which should approximate prime rate. The EDC Facility bears interest at LIBOR plus 2.5% to 3.5% depending on the achievement of financial performance levels as specified in the amended debt agreement. The Company incurred costs of $997 in 2011 (2012 – nil) related to the PNC Facility and the amended EDC Facility. These costs were recorded as a non-current deferred charge and are being amortized over the terms of the respective debt agreements. Remaining principal repayments of the term loan from EDC consist of four quarterly installments of $1,158, the last of which is due October 1, 2013. The PNC Facility and EDC Facility are jointly and severally guaranteed by the Company and secured by the assets and capital stock of each of the Company’s subsidiaries and its future subsidiaries. The Company is required to use a “lock-box” arrangement, whereby remittances from customers are swept daily to reduce the borrowings under the revolving credit facilities, for which events of default are objectively determined. At September 30, 2012, included in the revolving debt balance was a Canadian dollar denominated debt balance of $2,783. At January 1, 2012, there was a Canadian dollar denominated debt balance of $1,312. The Company is in compliance with the financial covenants included in the PNC Facility and the EDC Facility as at September 30, 2012 and management believes that the Company will be in compliance with these covenants for at least the next twelve months. Continued compliance with its covenants, however, is dependent on the Company achieving certain forecasts. Market conditions have been difficult to predict and there is no assurance that the Company will achieve its forecasts. In the event of non-compliance, the Company’s lenders have the right to demand repayment of the amounts outstanding under the lending agreements or pursue other remedies or, if the Company can reach an agreement with its lenders, to amend or waive the financial covenants. 5.Capital stock Common shares Authorized share capital: The authorized share capital of the Company at September 30, 2012 and January 1, 2012 consisted of: (i) 26,000,000 shares of common stock, par value $0.01 per share: Holders are entitled to one vote per share and the right to share in dividends pro rata subject to any preferential dividend rights of any then outstanding preferred stock. (ii) 5,000,000 shares of special voting stock, par value $0.01 per share: From time to time the Company may issue special voting stock in one or more series and will fix the terms of that series at the time it is created. Issued and outstanding: The issued and outstanding number of common shares included in shareholders’ equity consisted of the following as of September 30, 2012: Number of shares $ Common Stock Exchangeable shares: Balance at beginning of the nine month period $ Shares retired pursuant to: Conversion to common stock ) ) Balance at end of the period — $
